Citation Nr: 0024579	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder disability.  

Entitlement to service connection for a right shoulder 
disability secondary to service-connected disability of the 
right elbow.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

In a decision dated in September 1998, the Board denied the 
veteran's claim of entitlement to service connection for 
right elbow and right shoulder disabilities based on clear 
and unmistakable error in a rating decision of July 25, 1946.  
In its decision, the Board noted that the RO had granted 
service connection for a right elbow disorder in a rating 
decision of February 1998 and that the issue remained whether 
secondary service connection for a right shoulder disability 
was warranted in light of this determination.  The Board also 
requested that the RO consider whether new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for a right shoulder disorder.  
By a rating decision dated in April 1999, the RO denied the 
benefits sought on the title page of this decision.  The 
veteran perfected an appeal from this determination, and the 
matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The RO in July 1985 denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder on a direct incurrence basis.  

2.  The veteran did not perfect his appeal from the foregoing 
determination following the issuance of a statement of the 
case to him and his representative in August 1985.  

3.  The evidence received since the July 1985 rating decision 
denying service connection for a right shoulder disorder 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
right shoulder disability on a direct incurrence basis.  

4.  The claim for service connection for right shoulder 
disability on a direct incurrence basis is plausible.  

5.  It is probable that the veteran has residuals of a right 
shoulder injury that was sustained in service.  

6.  The claim for service connection for right shoulder 
disability on a direct incurrence basis was of record at the 
time that the claim for service connection for right shoulder 
disability secondary to service-connected right elbow 
disability was received.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of 
entitlement to service connection for right shoulder 
disability has been submitted, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  A right shoulder disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

3.  The claim of entitlement to service connection for right 
shoulder disability secondary to service-connected right 
elbow disability is moot.  38 U.S.C.A. §§  7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.101 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for right shoulder disability on a direct incurrence basis in 
July 1985.  Although the veteran initiated an appeal from 
that determination, he did not perfect his appeal following 
the issuance of a statement of the case to him and his 
representative in August 1985.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

If additional evidence received in support of an application 
to reopen a previously and finally denied claim meets this 
definition of new and material evidence, the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the secretary to consider the patently incredible to be 
credible").  

The evidence before the RO in 1985 shows that the veteran's 
extremities were noted to be normal on his entrance 
examination in January 1944.  In May 1944, he was examined 
and found physically qualified for transfer.  In July 1944, 
he was examined and found physically qualified for combat 
duty and transfer.  Treatment records in November 1944 show 
that the veteran complained of pain in his right elbow and 
shoulder, but treatment during service was mostly for right 
elbow complaints.  When transferred to a hospital following 
surgery on his right elbow, he continued to complain of right 
elbow discomfort, but reported that his right upper extremity 
was otherwise all right.  However, a February 1945 orthopedic 
examination revealed slight atrophy of the right shoulder 
girdle musculature, which was felt to be the result of his 
previous immobilization of the right arm.  It was noted that 
his symptoms dated from "that time," that there were no 
other objective findings regarding his shoulder, and that the 
function of the injured elbow was slowly improving.  
Physiotherapy to develop the shoulder girdle musculature was 
prescribed.  A consultation report dated in December 1945 
revealed that there was very little appreciable shoulder 
girdle atrophy, that extension and flexion was limited about 
5 degrees, that pronation and supination were normal, and 
that the scar was well healed and nonadherent.  The veteran 
was recommended for full duty.  In February 1946, he was 
treated for an unrelated disorder, and the examiner noted 
that his extremities were pertinently normal.  On examination 
for separation from service in June 1946, the veteran's right 
elbow history was noted, but the extremities were found to be 
normal.  It was determined that he was qualified for 
separation.  

The veteran's service personnel records showed that his 
military occupation specialties included auto rifleman and 
steward, and that he served in the Pacific Theater of 
Operation from July 1944 to June 1946.  He participated in 
patrolling Guam from September to November 1944 and in the 
Occupation of China from January to May 1946.  

In July 1946, the veteran filed a claim for VA compensation 
benefits, contending that he had several disabilities, 
including an acquired dislocation of the right shoulder.  He 
stated that he injured his right elbow on combat patrol in 
November 1945 (sic) and reported that he had had no help or 
subsequent treatment.  He said that he experienced pain in 
the right elbow and shoulder with heavy lifting and that he 
had received little medical treatment for the right elbow and 
shoulder.  He reported that he had not been treated by any 
civilian physicians for an injury prior to or during service.  

The record shows that the veteran was treated or hospitalized 
on a number of occasions thereafter, usually by VA, but a 
right shoulder disorder was not demonstrated.  When the 
veteran was hospitalized by VA from December 1982 to January 
1983 for a number of unrelated disorders, cervical spine X-
rays were felt to be compatible with cervical spondylosis.  

When the veteran was again hospitalized by VA in April and 
May 1983 for unrelated disabilities, a neurological 
examination showed that muscle tone was normal but that 
muscle strength showed minimal atrophy weakness of the left 
thenar and hypothenar eminence of the hand.  

The evidence before the rating board in July 1985 did not 
show a current right shoulder disability.  

Evidence received since the July 1985 RO determination 
includes reports of private and VA examination and treatment, 
hearing testimony, and the report of the veteran's supervisor 
in May 1994.  Also received were copies of certain service 
medical record entries and copies of the veteran's service 
personnel records, the latter indicating the involvement of 
his unit in combat in the Pacific Theater during World War 
II.  An extensive evaluation by VA in October and November 
1985 showed that the veteran had deep vein thrombosis with a 
history of multiple deep vein thromboses and at least two 
episodes of pedal edema.  Anti-thrombin III deficiency was 
diagnosed, and anticoagulants were prescribed.  This seems to 
have accounted for the veteran's symptomatology in his 
extremities, including numbness of the right and left arms 
and hands, when he was evaluated in November 1985.  

The veteran offered sworn testimony at a hearing at the RO in 
July 1993 and before the undersigned Board member in January 
1996.  He stated that he was ambushed during a combat patrol 
and dislocated his right elbow and shoulder when he dove for 
cover on the coral.  He reported that he had had no right 
shoulder problems prior to this injury and that after his 
inservice injury, he was found to be unfit for infantry duty 
and reassigned to lighter duty assignments.  He said that he 
received continued treatment for his right arm and shoulder 
every two to three weeks for a year.  He reported that at 
separation, his arm was deformed and that he had limitation 
of motion, pain, swelling, and loss of strength and that his 
right elbow and shoulder symptoms progressively increased 
over the years.  His representative contended that the 
veteran's right shoulder disorder was incurred in service.  

A May 1994 letter from the veteran's employer at a grain 
storage warehouse in 1942-43 was to the effect that the 
veteran's job involved lifting and stacking grain bags that 
weighed about 115 pounds each.  It was reported that the 
veteran worked 8 to 10 hours a day, six days a week.  He 
reported that the veteran performed satisfactorily at all 
times and was never incapacitated because of injury or 
illness.  

Private X-rays of the veteran's right shoulder in March 1997 
showed osteoarthritic changes of the acromioclavicular joint.  
The radiologist commented that the findings of the shoulder 
joint "proper" could be due to current dislocation with 
osteoarthritic changes of the head of the humerus.  There was 
also moderate decrease of bone density of the shoulder 
components.  

In letters dated in May and August 1997, Spiros G. Stamelos, 
M.D., a board certified orthopedic surgeon, indicated that he 
had reviewed the veteran's medical records, that the 
veteran's right elbow and shoulder conditions did not 
preexist service, that the veteran dislocated his right elbow 
and injured his right shoulder during combat service in 
November 1944, and that he was subsequently unable to 
function and was discharged for medical reasons.  
Dr. Stamelos stated that the veteran's current right shoulder 
disability was directly related to his inservice injuries.  
Dr. Stamelos indicated that the service-incurred injury 
constituted a very serious problem and that over the years, 
it had deteriorated with post-traumatic arthritis resulting 
in a very serious deformity.  

However, a VA orthopedic examination in December 1997 
diagnosed only right elbow post-traumatic degenerative joint 
disease.  The examiner indicated that based on the medical 
records and the veteran's testimony and history, it appeared 
that he had sustained two independent and separate injuries 
to the right elbow (1941 and 1944), both requiring surgical 
intervention.  X-rays of the right shoulder in December 1997 
showed only early degenerative changes of the right shoulder.  

Full-body bone scans by VA in July 1997 and March 1999 showed 
evidence of arthritic degenerative changes in multiple joints 
of the appendicular skeleton and spine.  On a VA examination 
for housebound benefits in March 1998, the veteran's right 
upper extremity handgrip was 5/5, while his biceps and 
triceps strength was 3/5.  A disability of the right shoulder 
was not diagnosed.  

On VA orthopedic examination in February 1999, the examiner 
reported that he had thoroughly reviewed the complete claims 
file, including the service medical records, prior to the 
examination.  It was reported the veteran was right-handed 
dominant.  He presented with a chief complaint of right 
shoulder pain since 1944.  He stated that at that time, he 
was on military duty, was ambushed, and dove into a coral for 
protection sustaining a significant injury of the right 
elbow.  He stated that he also injured his shoulder at that 
time, when he impacted it.  He was treated for injuries of 
the right dislocated elbow.  He had no formal treatment for 
the right shoulder.  The veteran stated that over the ensuing 
50 years, the pain in his right shoulder had been 
intermittent in nature but that he had sought medical 
treatment whenever he was seen at the hospital for his other 
medical conditions.  His chief complaint on examination was 
aching of the right shoulder, as well as locking episodes.  
He stated that the pain and aching in his shoulder were 
constant in nature and that he did not have any pain-free 
episodes.  He had no history of fractures or dislocations of 
the right shoulder.  However, he had the sensation that the 
right shoulder would dislocate, depending upon the position 
of his arm.  He had had no surgery on the right shoulder.  He 
denied any significant left shoulder complaints, other than 
his generalized arthritic complaints.  He stated that he had 
diffuse degenerative joint disease involving all of the 
joints of his body, including both his upper and lower 
extremities and back.  On examination, both shoulders showed 
atrophy, and there was no asymmetry between the shoulders.  
The diagnostic impression was degenerative joint disease of 
the right shoulder.  The examiner was of the opinion that the 
veteran's right shoulder condition was "not more likely than 
not the result of the veteran's service-connected right elbow 
condition."  As the veteran gave a history of generalized 
diffuse degenerative joint disease throughout his body, the 
examiner did not feel that it was more likely than not that 
his shoulder condition was a result of his elbow condition.  
He did not feel that the right elbow condition exacerbated 
the right shoulder condition beyond his normal state, given 
the limited evidence of symptoms on examination currently, as 
well as his sufficient range of motion.  Although the veteran 
had significant arthritis in the right shoulder, the examiner 
did not feel that this arthritis was aggravated by the 
service-connected right elbow condition.  The veteran's right 
shoulder condition might be aggravated due to the fact that 
this was his dominant arm.  

The Board is of the opinion that the evidence added to the 
record since the July 1985 rating decision is not wholly 
cumulative or redundant and provides a more complete picture 
of the circumstances surrounding the origin of the veteran's 
claimed right shoulder injury.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  As such, the new evidence is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of this 
claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d at 1362-64.  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claim is 
well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.  

Although a lay witness is competent under the law to describe 
symptoms he has observed or experienced, he is not competent 
to render a diagnosis, or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (just as a 
claimant as a layperson may testify to the physical 
manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded).  

In the instant case, there is evidence of a right shoulder 
injury in service, of current right shoulder disability, and 
the opinion of a board certified orthopedic surgeon who 
reviewed the record that the current shoulder disability was 
a result of the inservice injury.  The Board therefore finds 
that the reopened claim for service connection for right 
shoulder disability is well grounded.  Epps.  

The opinion of Dr. Stamelos attributes the veteran's current 
right shoulder disability to injury in service.  The opinion 
on VA orthopedic examiner in February 1999 was concerned 
entirely with refuting the assertion that the veteran's 
service-connected right elbow condition caused or chronically 
worsened his right shoulder disability.  That is, the opinion 
of the orthopedic examiner addressed solely the issue of 
secondary service connection for the right shoulder 
disability.  Dr. Stamelos' opinion - that of a board 
certified orthopedic surgeon who had reviewed the record - 
thus stands unrefuted.  In these circumstances, service 
connection for the right shoulder disability is warranted on 
a direct incurrence basis.  

In so finding, the Board is cognizant that the veteran's 
representative raised the issue of entitlement to service 
connection for right shoulder disability secondary to the 
service-connected right elbow disability in a statement in 
support of claim received in November 1997.  This case 
originated in the veteran's claim of clear and unmistakable 
error in a rating decision of July 1946 that denied service 
connection for a right elbow disorder.  That claim was 
received in March 1993 and subsequently denied.  The veteran 
appealed.  During the course of his appeal, the issue was 
expanded by the representative in August 1994 to include 
clear and unmistakable error in the July 1946 rating 
determination in denying entitlement to service connection 
for right shoulder atrophy.  In its remand in June 1997, the 
Board raised the issue of whether the veteran wished to 
pursue alternative theories of entitlement, including whether 
new and material evidence had been received to reopen a 
previously and finally denied claim for service connection 
for right elbow disability.  In a memorandum filed with the 
RO in June 1997, the veteran's representative expanded the 
claim to include the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for right shoulder disability.  Since 
this claim constituted a request for adjudication of the 
underlying claim of entitlement to service connection for 
right shoulder disability on a direct incurrence basis, and 
predated the claim for secondary service connection, the 
Board regards the disposition rendered herein as a complete 
grant of the benefit sought on appeal.  The issue of 
entitlement to secondary service connection for right 
shoulder disability is therefore moot.  See Mokal v. 
Derwinski, 1 Vet. App. 12, 15 (1990) (once a live case or 
controversy becomes moot, there is no jurisdiction in the 
Court of Appeals for Veterans Claims to consider it, thereby 
requiring dismissal).  



ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right shoulder disability on a direct 
incurrence basis is granted.  

Service connection for a right shoulder disability on a 
direct incurrence basis is granted.  

The appeal with respect to the claim of entitlement to 
service connection for right shoulder disability secondary to 
service-connected right elbow disability is dismissed as 
moot.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

